UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-4007


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GRADY LEE RUSHING,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:08-cr-00192-MOC-1)


Submitted:   October 19, 2016                Decided:   November 14, 2016


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Jill Westmoreland Rose, United States Attorney, Anthony J.
Enright, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Grady   Lee    Rushing      appeals      the    district        court’s      judgment

revoking his supervised release and imposing a sentence of time

served, plus an additional four-year term of supervised release.

On appeal, Rushing assigns error to the district court’s refusal

to   eliminate       the    portion    of    his      original        criminal      judgment

mandating      reimbursement        for     the     costs        of   Rushing’s       court-

appointed      attorney.          Rushing    also      challenges          the    procedural

reasonableness        of    the    revocation         sentence        in   terms    of    the

adequacy of the district court’s explanation for the selected

term of supervised release.                 For the reasons that follow, we

affirm.

       Rushing    first      asserts      that,       pursuant        to    this    court’s

decision in United States v. Moore, 666 F.3d 313, 320-24 (4th

Cir. 2012) (holding that a fee-reimbursement order must be based

on the district court’s “finding that there are specific funds,

assets, or asset streams (or the fixed right to those funds,

assets or asset streams) that are (1) identified by the court

and (2) available to the defendant for the repayment of the

court-appointed attorneys’ fees”), the reimbursement provision

in   the   original        criminal   judgment        is    invalid,        and    that   the

district court erred in declining to excise this portion of that

judgment.       Assuming without deciding that this is correct and

that   the     reimbursement        order    would         not    stand     after    Moore,

                                            2
Rushing       fails        to    identify        any       legal    authority          for     the

proposition          that       the        district        court      could        alter       the

reimbursement order — which was part of the original criminal

judgment — in the context of adjudicating a supervised release

revocation petition.              Cf. United States v. Willis, 563 F.3d 168,

170    (5th    Cir.    2009)      (“It      is   by    now    well-established              that   a

defendant may not use the appeal of a revocation of supervised

release       to     challenge        an    underlying        conviction         or     original

sentence.”); United States v. Eskridge, 445 F.3d 930, 934 (7th

Cir.    2006)       (explaining        that      “[a]      district       judge       may    still

correct    a       final    judgment       in    a    criminal     case    to     reflect      the

sentence he actually imposed but he cannot change the sentence

he did impose even if the sentence was erroneous”).                                     We thus

reject Rushing’s first assignment of error.

       Next,       Rushing      challenges           the   adequacy       of     the    district

court’s explanation for imposing an additional four-year term of

supervised release.              “A district court has broad discretion when

imposing       a    sentence      upon      revocation       of    supervised          release.”

United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                     This

court “will affirm a revocation sentence if it is within the

statutory          maximum      and   is     not      plainly      unreasonable.”              Id.

(internal quotation marks omitted).                         “When reviewing whether a

revocation         sentence      is    plainly        unreasonable,         we    must       first

determine whether it is unreasonable at all.”                             United States v.

                                                 3
Thompson,    595    F.3d    544,       546   (4th     Cir.     2010).       A    revocation

sentence     is    procedurally         reasonable        if      the     district       court

adequately explains the sentence after considering the policy

statements in Chapter Seven of the Sentencing Guidelines and the

applicable 18 U.S.C. § 3553(a) (2012) factors.                             See 18 U.S.C.

§ 3583(e) (2012); Thompson, 595 F.3d at 546-47.

     The transcript of the revocation hearing reveals that the

district    court     imposed      a    new,      four-year       term     of    supervised

release     on    Rushing    for       two     main    reasons:            (1)    Rushing’s

demonstrable need for supervision and guidance as he adapted to

living a law-abiding life; and (2) to protect the public from

further     criminal       activity      by       Rushing      while      he     made    this

adjustment.         This    explanation           reflects     the      district       court’s

consideration of permissible factors, see 18 U.S.C. §§ 3583(e),

3553(a)(1),       (a)(2)(C),       and       more     than     satisfies         the    above

standard.

     We     therefore       affirm       the        district      court’s        revocation

judgment.        We dispense with oral argument because the facts and

legal    contentions       are   adequately          presented       in    the    materials

before    this    court    and   argument         would     not   aid     the    decisional

process.

                                                                                   AFFIRMED




                                              4